This was a petition to the county court of FRANKLIN to set aside the probate of William Jeffrey's will and reexamine the same for the several grounds mentioned in the petition.
The practice in cases of this kind has been settled by this Court inMoss v. Vincent, ante, 298. An affidavit must be annexed to the petition "verifying the facts on which it is sought to set aside the probate of a will." It appears that the accompanying document, alleged by the petitioners to be an affidavit, was sworn to before William Boylan, Esq., one of the justices of the peace in and for the county of Wake. We are all of opinion that the deponents could not be convicted of perjury, provided the contents of said document were false, as the justice of Wake *Page 330 
County had no legal authority to administer an oath to any person to prove the contents of an affidavit which was to be made use of in the county court of Franklin.
The Court are of opinion that as this petition stands without any accompanying affidavit, it must be dismissed.
Cited: Redmond v. Collins, 15 N.C. 439; Armstrong v. Baker, 31 N.C. 112;Randolph v. Hughes, 89 N.C. 430.
(439)